Name: 2011/407/EU: Council Decision of 6Ã June 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Annex VI (Social Security) and Protocol 37 to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  social protection;  economic geography;  European construction
 Date Published: 2011-07-12

 12.7.2011 EN Official Journal of the European Union L 182/12 COUNCIL DECISION of 6 June 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Annex VI (Social Security) and Protocol 37 to the EEA Agreement (2011/407/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 48, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex VI to the Agreement on the European Economic Area (the EEA Agreement) contains specific provisions and arrangements concerning social security and Protocol 37 contains a list of Committees where EEA EFTA States participate. (2) It is appropriate to include Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (2), Regulation (EC) No 988/2009 of the European Parliament and of the Council of 16 September 2009 amending Regulation (EC) No 883/2004 on the coordination of social security systems, and determining the content of its Annexes (3) and Regulation (EC) No 987/2009 of the European Parliament and Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (4) in the EEA Agreement. In addition, it is appropriate to include a number of decisions and recommendations of the Administrative Commission. Furthermore, Protocol 37 should be amended to include in its list of committees the Administrative Commission for the coordination of social security systems, set up by Regulation (EC) No 883/2004. (3) Annex VI and Protocol 37 to the EEA Agreement should be amended accordingly, HAS ADOPTED THIS DECISION: Sole Article The position to be taken by the Union in the EEA Joint Committee on an envisaged amendment to Annex VI (Social Security) and Protocol 37 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Done at Brussels, 6 June 2011. For the Council The President RÃ THELYI M. (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 166, 30.4.2004, p. 1. (3) OJ L 284, 30.10.2009, p. 43. (4) OJ L 284, 30.10.2009, p. 1. DRAFT DECISION No ¦/2011 OF THE EEA JOINT COMMITTEE of ¦ amending Annex VI (Social security) and Protocol 37 to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, and in particular Articles 98 and 101 thereof, Whereas: (1) Annex VI to the Agreement on the European Economic Area as amended by the Protocol adjusting the Agreement on the European Economic Area (the Agreement) was amended by Decision No ¦/ ¦ of the EEA Joint Committee of ¦ (1). (2) Protocol 37 to the Agreement was amended by Decision No ¦/ ¦ of the EEA Joint Committee of ¦ (2). (3) Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (3), should be incorporated into the Agreement. (4) Regulation (EC) No 988/2009 of the European Parliament and of the Council of 16 September 2009 amending Regulation (EC) No 883/2004 on the coordination of social security systems, and determining the content of its Annexes (4) should be incorporated into the Agreement. (5) Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (5) should be incorporated into the Agreement. (6) Decision No A1 of 12 June 2009 concerning the establishment of a dialogue and conciliation procedure concerning the validity of documents, the determination of the applicable legislation and the provision of benefits under Council Regulation (EC) No 883/2004 of the European Parliament and of the Council (6) should be incorporated into the Agreement. (7) Decision No A2 of 12 June 2009 concerning the interpretation of Article 12 of Regulation (EC) No 883/2004 of the European Parliament and of the Council on the legislation applicable to posted workers and self-employed workers temporarily working outside the competent State (7) should be incorporated into the Agreement. (8) Decision No E1 of 12 June 2009 concerning the practical arrangements for the transitional period for the data exchange via electronic means referred to in Article 4 of Regulation (EC) No 987/2009 of the European Parliament and of the Council (8) should be incorporated into the Agreement. (9) Decision No F1 of 12 June 2009 concerning the interpretation of Article 68 of Regulation (EC) No 883/2004 of the European Parliament and of the Council relating to priority rules in the event of overlapping of family benefits (9) should be incorporated into the Agreement. (10) Decision No H1 of 12 June 2009 concerning the framework for the transition from Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 to Regulations (EC) No 883/2004 and (EC) No 987/2009 of the European Parliament and of the Council and the application of Decisions and Recommendations of the Administrative Commission for the coordination of social security systems (10) should be incorporated into the Agreement. (11) Decision No H2 of 12 June 2009 concerning the methods of operation and the composition of the Technical Commission for data processing of the Administrative Commission for the coordination of social security systems (11) should be incorporated into the Agreement. (12) Decision No P1 of 12 June 2009 on the interpretation of Articles 50(4), 58 and 87(5) of Regulation (EC) No 883/2004 of the European Parliament and of the Council for the award of invalidity, old-age and survivors benefits (12) should be incorporated into the Agreement. (13) Decision No S1 of 12 June 2009 concerning the European Health Insurance Card (13) should be incorporated into the Agreement. (14) Decision No S2 of 12 June 2009 concerning the technical specifications of the European Health Insurance Card (14) should be incorporated into the Agreement. (15) Decision No S3 of 12 June 2009 defining the benefits covered by Articles 19(1) and 27(1) of Regulation (EC) No 883/2004 of the European Parliament and of the Council and Article 25(A)(3) of Regulation (EC) No 987/2009 of the European Parliament and of the Council (15) should be incorporated into the Agreement. (16) Decision No U1 of 12 June 2009 concerning Article 54(3) of Regulation (EC) No 987/2009 of the European Parliament and of the Council relating to increases in unemployment benefit for dependent members of the family (16) should be incorporated into the Agreement. (17) Decision No U2 of 12 June 2009 concerning the scope of Article 65(2) of Regulation (EC) No 883/2004 of the European Parliament and of the Council on the right to unemployment benefits of wholly unemployed persons other than frontier workers who were resident in the territory of a Member State other than the competent Member State during their last period of employment or self-employment (17) should be incorporated into the Agreement. (18) Decision No U3 of 12 June 2009 concerning the scope of the concept of partial unemployment applicable to the unemployed persons referred to in Article 65(1) of Regulation (EC) No 883/2004 of the European Parliament and of the Council (18) should be incorporated into the Agreement. (19) Recommendation No P1 of 12 June 2009 concerning the Gottardo judgment, according to which the advantages enjoyed by a States own nationals under a bilateral convention on social security with a non-member country must also be granted to workers who are nationals of other Member States (19) should be incorporated into the Agreement. (20) Recommendation No U1 of 12 June 2009 concerning the legislation applicable to unemployed persons engaging in part-time professional or trade activity in a Member State other than the State of residence (20) should be incorporated into the Agreement. (21) Recommendation No U2 of 12 June 2009 concerning the application of Article 64(1)(a) of Regulation (EC) No 883/2004 of the European Parliament and of the Council to unemployed persons accompanying their spouses or partners pursuing a professional or trade activity in a Member State other than the competent State (21) should be incorporated into the Agreement. (22) For the Agreement to function well, Protocol 37 thereto should be amended to include the Administrative Commission for the coordination of social security systems set up by Regulation (EC) No 883/2004 and Annex VI should be amended in order to specify the procedures for association with that Commission and the bodies attached to it. (23) Regulation (EC) No 883/2004 repeals Council Regulation (EEC) No 1408/71 (22), which is incorporated into the Agreement and which should consequently be repealed under the Agreement. (24) Regulation (EC) No 987/2009 repeals, with effect from 1 May 2010, Council Regulation (EEC) No 574/72 (23), which is incorporated into the Agreement and which should consequently be repealed under the Agreement. (25) All acts under the headings Acts of which the Contracting Parties shall take due account and Acts of which the Contracting Parties shall take note are obsolete and should consequently be repealed under the Agreement, HAS ADOPTED THIS DECISION: Article 1 Annex VI to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The text of point 5 Administrative Commission on Social Security for Migrant Workers of Protocol 37 containing the list provided for in Article 101 of the Agreement shall be replaced by the following: Administrative Commission for the coordination of social security systems (Regulation (EC) No 883/2004 of the European Parliament and of the Council).. Article 3 The texts of Regulations (EC) No 883/2004, (EC) No 987/2009 and (EC) No 988/2009, of Decisions No A1, No A2, No E1, No F1, No H1, No H2, No P1, No S1, No S2, No S3, No U1, No U2 and No U3, and of Recommendations No P1, No U1 and No U2 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the Agreement (24). Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ . For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L ¦ (3) OJ L 166, 30.4.2004, p. 1. (4) OJ L 284, 30.10.2009, p. 43. (5) OJ L 284, 30.10.2009, p. 1. (6) OJ C 106, 24.4.2010, p. 1. (7) OJ C 106, 24.4.2010, p. 5. (8) OJ C 106, 24.4.2010, p. 9. (9) OJ C 106, 24.4.2010, p. 11. (10) OJ C 106, 24.4.2010, p. 13. (11) OJ C 106, 24.4.2010, p. 17. (12) OJ C 106, 24.4.2010, p. 21. (13) OJ C 106, 24.4.2010, p. 23. (14) OJ C 106, 24.4.2010, p. 26. (15) OJ C 106, 24.4.2010, p. 40. (16) OJ C 106, 24.4.2010, p. 42. (17) OJ C 106, 24.4.2010, p. 43. (18) OJ C 106, 24.4.2010, p. 45. (19) OJ C 106, 24.4.2010, p. 47. (20) OJ C 106, 24.4.2010, p. 49. (21) OJ C 106, 24.4.2010, p. 51. (22) OJ L 149, 5.7.1971, p. 2. (23) OJ L 74, 27.3.1972, p. 1. (24) [No constitutional requirements indicated.][Constitutional requirements indicated.] ANNEX TO DECISION OF THE EEA JOINT COMMITTEE No ¦ The text of Annex VI to the Agreement shall be replaced by the following: INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles,  the addressees of the Community acts,  references to territories or languages of the EC,  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures, Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS I. For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s)  contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Iceland, Liechtenstein and Norway. II. In applying the provisions of the acts referred to in this Annex for the purposes of the present Agreement, the rights and duties conferred upon the Administrative Commission for the coordination of social security systems attached to the EC Commission and the rights and duties conferred upon the Audit Board and upon the Technical Commission for data processing, both attached to the said Administrative Commission, shall be assumed, according to the provisions of Part VII of the Agreement, by the EEA Joint Committee. I. GENERAL SOCIAL SECURITY COORDINATION ACTS REFERRED TO 1. 32004 R 0883: Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (OJ L 166, 30.4.2004, p. 1), as amended by:  32009 R 0988: Regulation (EC) No 988/2009 of the European Parliament and of the Council of 16 September 2009 (OJ L 284, 30.10.2009, p. 43), The provisions of Regulation (EC) No 883/2004 shall, for the purposes of this Agreement, be adapted as follows: (a) the following subparagraph shall be added to Article 87(10): With regard to Liechtenstein, the provisions of the second sentences of Article 65(2) and (3) shall be applicable at the latest as from 1 May 2012. ; (b) the following shall be added to Annex I(I): ICELAND Advances of maintenance payments under the Act on Social Security No 100/2007. LIECHTENSTEIN Advances of maintenance payments under the Law on the grant of advances of maintenance payments of 21 June 1989 as amended. NORWAY Advance payment of child maintenance under the Advance payment of child maintenance Act of 17 February 1989 No 2. ; (c) the following shall be added to Annex I(II): ICELAND Lump sum grants intended to offset the cost of international adoption pursuant to the Act on Adoption Grants No 152/2006. NORWAY Lump sum grants payable at childbirth pursuant to the National Insurance Act. Lump sum grants payable at adoption pursuant to the National Insurance Act. ; (d) the following shall be added to Annex II: ICELAND  DENMARK Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). ICELAND  FINLAND Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). ICELAND  SWEDEN Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). ICELAND  NORWAY Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). NORWAY  DENMARK Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). NORWAY  FINLAND Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). NORWAY  SWEDEN Article 7 of the Nordic Convention on social security of 18 August 2003 (concerning coverage of extra travel expenses in case of sickness during stay in another Nordic country increasing the cost of return travel to the country of residence). ; (e) the following shall be added to Annex III: ICELAND NORWAY ; (f) the following shall be added to Annex IV: ICELAND LIECHTENSTEIN ; (g) the following shall be added to Annex VIII, Part 1: ICELAND All applications from the old-age basic scheme and the defined benefit State employee scheme. LIECHTENSTEIN All applications for pensions of the old-age, survivors and invalidity insurances from the statutory pension scheme as well as for old-age, survivors and invalidity pensions from the occupational scheme as far as the regulations of the respective pension fund do not contain provisions concerning reduction. NORWAY All applications for old-age pension, except pensions mentioned in Annex IX. ; (h) the following shall be added to Annex VIII, Part 2: ICELAND Old-age employment pension scheme. LIECHTENSTEIN Old-age, survivors and invalidity pensions from the occupational scheme. ; (i) the following shall be added to Annex IX(I): ICELAND Child pension in accordance with the Act on Social Security No 100/2007 and child pension in accordance with the Act on Mandatory Pension Insurance and on the Activities of Pension Funds No 129/1997. ; (j) the following shall be added to Annex IX(II): ICELAND Invalidity pension in the form of basic pension, pension supplement and age-related pension supplement according to the Act on Social Security No 100/2007. Invalidity pension according to the Act on Mandatory Pension Insurance and on the Activities of Pension Funds No 129/1997. NORWAY Norwegian disability pension, also when converted into an old-age pension upon the reaching of the pensionable age, and all pensions (survivors and old-age pensions) based on the deceased persons pension earnings. ; (k) the following shall be added to Annex X: LIECHTENSTEIN (a) Allowances for blind persons (Law on the granting of allowances for blind persons of 17 December 1970 as amended); (b) Maternity allowances (Law on the granting of maternity allowances of 25 November 1981 as amended); (c) Supplementary benefits to the old-age, survivors and invalidity insurance (Law on supplementary benefits to the old-age, survivors and invalidity insurance of 10 December 1965 as amended). NORWAY (a) Guaranteed minimum supplementary pension to persons who are born disabled or become disabled at an early age under the National Insurance Act; (b) Special benefits in accordance with the Act of 29 April 2005 No 21 on supplementary allowance to persons with short periods of residence in Norway. ; (l) the following shall be added to Annex XI: ICELAND 1. (a) Notwithstanding the provisions of Article 6, persons who have not been gainfully employed in one or more EC Member States or EFTA States are entitled to an Icelandic social pension only if they have been, or have previously been, permanent residents of Iceland for at least 3 years, subject to the age limits prescribed by Icelandic legislation. (b) The above mentioned provisions do not apply to Icelandic social pension entitlement for the members of the family of persons who are or have been gainfully employed in Iceland, or for students or the members of their families. 2. Where employment or self-employment in Iceland has terminated and the contingency occurs during employment or self-employment in another State to which this Regulation applies and where the disability pension of both the social security and the supplementary pension schemes (pension funds) in Iceland no longer includes the period between the contingency and the pensionable age (future periods), periods of insurance under the legislation of another State to which this Regulation applies shall be taken into consideration for the requirement of the future periods as if they were periods of insurance in Iceland. LIECHTENSTEIN 1. Compulsory insurance under Liechtenstein sickness insurance scheme for benefits in kind (Krankenpflegeversicherung) and possible exemptions: (a) the Liechtenstein legal provisions governing compulsory sickness insurance for benefits in kind shall apply to the following persons not resident in Liechtenstein: (i) persons subject to Liechtenstein legal provisions under Title II of the Regulation; (ii) persons for whom Liechtenstein shall bear the costs of benefits according to Article 24, 25 and 26 of the Regulation; (iii) persons receiving Liechtenstein unemployment benefits; (iv) family members of persons referred to in (i) and (iii) or of an employed or self-employed person resident in Liechtenstein who is insured under the Liechtenstein sickness insurance scheme; (v) family members of persons referred to in (ii) or of a pensioner resident in Liechtenstein who is insured under the Liechtenstein sickness insurance scheme. As family members are considered those persons who are defined as family members according to the legislation of the State of residence. (b) Persons referred to in (a) may, on request, be exempted from compulsory insurance for benefits in kind if and as long as they are resident in Austria and can prove that they are eligible for cover in the event of sickness in a statutory or equivalent sickness insurance. The exemption cannot be revoked except in the case of a change of employer. This request (i) must be submitted within 3 months of the date of which the obligation to take out insurance in Liechtenstein comes into effect; where, in justified cases, the request is submitted after this deadline, the exemption shall take effect as from the commencement of the insurance obligation. Persons being already insured in Austria at the time of the entry into force of the Regulation in the EEA are considered to be exempted from the Liechtenstein compulsory insurance for benefits in kind; (ii) shall apply to all family members residing in the same State. 2. Persons who are working, but not residing in Liechtenstein and who have statutory or equivalent insurance cover in their State of residence in accordance with point 1(b), as well as their family members, shall benefit from the provisions of Article 19 of the Regulation during their stay in Liechtenstein. 3. For the purposes of applying Articles 18, 19, 20 and 27 of the Regulation in Liechtenstein, the competent insurer shall bear all invoiced costs. 4. Where a person subject to Liechtenstein legal provisions under Title II of the Regulation is, in application of 1(b), subject for the purposes of sickness insurance to the legal provisions of another State covered by this Agreement, the costs of these benefits in kind for non-occupational accidents shall be shared equally between the Liechtenstein insurer against the occupational and non-occupational accidents and industrial diseases and the competent sickness insurance institution if an entitlement exists to benefits in kind from both bodies. The Liechtenstein insurer against occupational and non-occupational accidents and industrial diseases shall meet all costs in the event of occupational accidents, accidents on the way to work or industrial diseases, even where there is an entitlement to benefits from a sickness insurance body in the country of residence. NORWAY 1. The transitional provisions of the Norwegian legislation entailing a reduction of the insurance period which is required for a full supplementary pension for persons born before 1937 shall be applicable to persons covered by the Regulation provided that they have been residents of Norway, or engaged in gainful occupation as employed or self-employed in Norway, for such a number of years as is required after their 16th birthday and before 1 January 1967. This requirement shall be 1 year for each year the persons year of birth falls before 1937. 2. A person insured under the National Insurance Act who provides care to insured care-needing old, disabled or sick persons shall, according to prescribed conditions, be credited pension points for such periods. Likewise, and without prejudice to Article 44 of Regulation (EC) No 987/2009, a person who takes care of small children shall be credited pension points when staying in another State to which this Regulation applies, provided that the person concerned is on parental leave under Norwegian labour law. 3. (a) Notwithstanding the provisions of Article 6, persons who have not been gainfully employed in one or more EC Member States or EFTA States are entitled to a Norwegian social pension only if they have been, or have previously been, permanent residents of Norway for at least 3 years, subject to the age limits prescribed by Norwegian legislation. (b) The above mentioned provisions do not apply to Norwegian social pension entitlement for the members of the family of persons who are or have been gainfully employed in Norway, or for students or the members of their families. . MODALITIES FOR THE PARTICIPATION OF EFTA STATES IN THE ADMINISTRATIVE COMMISSION FOR THE COORDINATION OF SOCIAL SECURITY SYSTEMS AND IN THE TECHNICAL COMMISSION FOR DATA PROCESSING AND IN THE AUDIT BOARD, BOTH ATTACHED TO THE ADMINISTRATIVE COMMISSION, IN ACCORDANCE WITH ARTICLE 101 OF THE AGREEMENT: Iceland, Liechtenstein and Norway may each send a representative, present in an advisory capacity (observer), to the meetings of the Administrative Commission for the coordination of social security systems, attached to the European Commission, and to the meetings of the Technical Commission for data processing and of the Audit Board, both attached to the Administrative Commission. 2. 32009 R 0987: Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (OJ L 284, 30.10.2009, p. 1). The provisions of Regulation (EC) No 987/2009 shall, for the purposes of this Agreement, be adapted as follows: (a) the following shall be added to Annex 1: ICELAND  DENMARK Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). ICELAND  LUXEMBOURG Arrangement of 30 November 2001 on the reimbursement of costs in the field of social security. ICELAND  FINLAND Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). ICELAND  SWEDEN Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). ICELAND  NORWAY Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). NORWAY  DENMARK Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). NORWAY  LUXEMBOURG Article 2 to 4 of the Arrangement of 19 March 1998 on reimbursement of costs in the field of social security. NORWAY  NETHERLANDS Agreement of 23 January 2007 on the reimbursement of costs for benefits in kind provided under Regulation (EEC) No 1408/71 and (EEC) No 574/72. NORWAY  PORTUGAL Arrangement of 24 November 2000 under Articles 36(3) and 63(3) of Regulation (EEC) No 1408/71 and Article 105(2) of Regulation (EEC) No 574/72 on the reciprocal waiving of the reimbursement of costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases and the costs incurred for administrative checks and medical examinations provided under these Regulations. NORWAY  FINLAND Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). NORWAY  SWEDEN Article 15 of the Nordic Convention on Social Security of 18 August 2003: Agreement on the reciprocal waiver of refund pursuant to Articles 36, 63 and 70 of Regulation (EEC) No 1408/71 (cost of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations). NORWAY  UNITED KINGDOM The Exchange of Letters of 20 March 1997 and 3 April 1997 concerning Articles 36(3) and 63(3) of Regulation (EEC) No 1408/71 (reimbursement or waiving of reimbursement of the costs of benefits in kind), and Article 105 of Regulation (EEC) No 574/72 (waiving of the costs of administrative checks and medical examinations). ; (b) the following shall be added to Annex 3: NORWAY ; (c) the following shall be added to Annex 5: LIECHTENSTEIN NORWAY . ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT 3.1. 32010 D 0424(01): Decision No A1 of 12 June 2009 concerning the establishment of a dialogue and conciliation procedure concerning the validity of documents, the determination of the applicable legislation and the provision of benefits under Council Regulation (EC) No 883/2004 of the European Parliament and of the Council (OJ C 106, 24.4.2010, p. 1). 3.2. 32010 D 0424(02): Decision No A2 of 12 June 2009 concerning the interpretation of Article 12 of Regulation (EC) No 883/2004 of the European Parliament and of the Council on the legislation applicable to posted workers and self-employed workers temporarily working outside the competent State (OJ C 106, 24.4.2010, p. 5). 4.1. 32010 D 0424(03): Decision No E1 of 12 June 2009 concerning the practical arrangements for the transitional period for the data exchange via electronic means referred to in Article 4 of Regulation (EC) No 987/2009 of the European Parliament and of the Council (OJ C 106, 24.4.2010, p. 9). 5.1. 32010 D 0424(04): Decision No F1 of 12 June 2009 concerning the interpretation of Article 68 of Regulation (EC) No 883/2004 of the European Parliament and of the Council relating to priority rules in the event of overlapping of family benefits (OJ C 106, 24.4.2010, p. 11). 6.1. 32010 D 0424(05): Decision No H1 of 12 June 2009 concerning the framework for the transition from Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 to Regulations (EC) No 883/2004 and (EC) No 987/2009 of the European Parliament and of the Council and the application of Decisions and Recommendations of the Administrative Commission for the coordination of social security systems (OJ C 106, 24.4.2010, p. 13). 6.2. 32010 D 0424(06): Decision No H2 of 12 June 2009 concerning the methods of operation and the composition of the Technical Commission for data processing of the Administrative Commission for the coordination of social security systems (OJ C 106, 24.4.2010, p. 17). 7.1. 32010 D 0424(07): Decision No P1 of 12 June 2009 on the interpretation of Articles 50(4), 58 and 87(5) of Regulation (EC) No 883/2004 of the European Parliament and of the Council for the award of invalidity, old-age and survivors benefits (OJ C 106, 24.4.2010, p. 21). 8.1. 32010 D 0424(08): Decision No S1 of 12 June 2009 concerning the European Health Insurance Card (OJ C 106, 24.4.2010, p. 23). 8.2. 32010 D 0424(09): Decision No S2 of 12 June 2009 concerning the technical specifications of the European Health Insurance Card (OJ C 106, 24.4.2010, p. 26). The provisions of Decision No S2 shall, for the purposes of this Agreement, be read with the following adaptation: Notwithstanding point 3.3.2 of the Annex to the Decision, the EFTA States shall nevertheless have the possibility to insert the European stars on the European Health Insurance Cards to be issued by them. 8.3. 32010 D 0424(10): Decision No S3 of 12 June 2009 defining the benefits covered by Articles 19(1) and 27(1) of Regulation (EC) No 883/2004 of the European Parliament and of the Council and Article 25(A)(3) of Regulation (EC) No 987/2009 of the European Parliament and of the Council (OJ C 106, 24.4.2010, p. 40). 9.1. 32010 D 0424(11): Decision No U1 of 12 June 2009 concerning Article 54(3) of Regulation (EC) No 987/2009 of the European Parliament and of the Council relating to increases in unemployment benefit for dependent members of the family (OJ C 106, 24.4.2010, p. 42). 9.2. 32010 D 0424(12): Decision No U2 of 12 June 2009 concerning the scope of Article 65(2) of Regulation (EC) No 883/2004 of the European Parliament and of the Council on the right to unemployment benefits of wholly unemployed persons other than frontier workers who were resident in the territory of a Member State other than the competent Member State during their last period of employment or self-employment (OJ C 106, 24.4.2010, p. 43). 9.3. 32010 D 0424(13): Decision No U3 of 12 June 2009 concerning the scope of the concept of partial unemployment  applicable to the unemployed persons referred to in Article 65(1) of Regulation (EC) No 883/2004 of the European Parliament and of the Council (OJ C 106, 24.4.2010, p. 45). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE 10.1. 32010 H 0424(01): Recommendation No P1 of 12 June 2009 concerning the Gottardo judgment, according to which the advantages enjoyed by a States own nationals under a bilateral convention on social security with a non-member country must also be granted to workers who are nationals of other Member States (OJ C 106, 24.4.2010, p. 47). 11.1. 32010 H 0424(02): Recommendation No U1 of 12 June 2009 concerning the legislation applicable to unemployed persons engaging in part-time professional or trade activity in a Member State other than the State of residence (OJ C 106, 24.4.2010, p. 49). 11.2. 32010 H 0424(03): Recommendation No U2 of 12 June 2009 concerning the application of Article 64(1)(a) of Regulation (EC) No 883/2004 of the European Parliament and of the Council to unemployed persons accompanying their spouses or partners pursuing a professional or trade activity in a Member State other than the competent State (OJ C 106, 24.4.2010, p. 51). II. SAFEGUARDING OF SUPPLEMENTARY PENSION RIGHTS ACTS REFERRED TO 12. 398 L 0049: Council Directive 98/49/EC of 29 June 1998 on safeguarding the supplementary pension rights of employed and self-employed persons moving within the Community (OJ L 209, 25.7.1998, p. 46).